 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   CHRISTIANA TRUST,                                     Case No.: 2:16-cv-01603-JAD-NJK
12          Plaintiff(s),                                                 Order
13   v.
14   SFR INVESTMENTS POOL 1, LLC,
15          Defendant(s).
16         The Court ordered the parties to file a proposed discovery plan by June 28, 2019. Docket
17 No. 15 at 2. The parties violated that order. See Docket. As such, the Court ordered the parties
18 and their counsel to show cause why they should not be sanctioned. Docket No. 19. A response
19 has now been filed indicating that they violated the above order because they were engaged in
20 settlement talks. Docket No. 21. Regardless of whether parties are discussing settlement, they are
21 required to comply with Court-ordered deadlines. The Court hereby ADMONISHES the parties
22 and their counsel for violating the above order. The Court expects strict compliance with all of its
23 orders and the deadlines set therein moving forward. In all other respects, the order to show cause
24 is DISCHARGED.
25         IT IS SO ORDERED.
26         Dated: July 11, 2019
27                                                              ______________________________
                                                                Nancy J. Koppe
28                                                              United States Magistrate Judge

                                                    1
